                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY




 HOPEWELL RISK STRATEGIES, LLC,                        Civil Action No.: 3:17-cv-13788
                                                       (PGS)(TJB)
                               Plaintffs,
 v.

 SPECIALTY       CARE     MANAGEMENT,          LLC,
                                                       MEMORANDUM
                                                       AND ORDER
                               Defendant,



       This matter comes before the Court on defendant’s motion to dismiss plaintiffs Amended

Complaint pursuant to Fed. R. Civ. P. 12(b)(1), lack of subject matterjurisdiction.

                                                I.

       Plaintiff, Hopewell Risk Strategies, LLC (hereinafter “Hopewell”), was in the business of

providing medical bill review services, wherein Hopewell’s services assisted clients in negotiating

reductions in billed medical services. (Am. Compl., ECF No. 11, at ¶J 1, 3). Defendant, Specialty

Care Management, LLC (“hereinafter SCM”), provided medical bill verification services for renal

medical services and billing. (Id. at ¶J 2, 4). Prior to October 2011, Robert Clemente and Gerald

Young were co-owners of Hopewell and SCM. (Id. at      ¶ 8).
       During October 2011, Hopewell and SCM entered into the Hopewell Risk Strategies, LLC

and Specialty Care Management, LLC Services Agreement (“Agreement”), and then Young and

Clemente entered into a Purchase and Sale Agreement (Id. at ¶6- 11). Under the Purchase and

Sale Agreement, Young became the sole owner of Hopewell, and it was the expectation under that

agreement that Young would be entitled to a revenue stream. (Id. ¶12).



                                                 1
        Pursuant to the Agreement, SCM was to use Hopewell on “an exclusive basis” for review

of all SCM’s renal medical bills, and in exchange for Hopewell’s services, SCM was to pay

Hopewell $50,000 per month in November and December 2011, and in January 2012, $50,000 or

32% of fees SCM collected from its clients in December 2011, net of commissions paid to third

parties, whichever was greater. (Id. at   ¶J   14-16). SCM was required to make payment in full on

all balances due to Hopewell within thirty business days of receiving payments from SCM’s clients.

(Id. at 17).

       From January 2012 through May 2013, Hopewell sent SCM monthly invoices totaling

$911,975.90; however, SCM only paid Hopewell $597,369.50. (Id. at ¶ 20, 24-25). At this time,

Hopewell requested from SCM a full and complete accounting, because it believed SCM’s invoices

did not accurately account for the commission due to Hopewell under the agreement. (Id. at ¶ 26).

SCM did not provide Hopewell with an accounting. (Id.) Based on this, Hopewell believed SCM

had not, on “an exclusive basis,” used Hopewell for all of SCM’s renal medical reviews, which

violated the contractual agreement. (Id. at        ¶    27). Hopewell also believed that SCM had

misappropriated Hopewell’s proprietary and confidential software and databases for its competing

companies, in violation of the agreements. (Id. at      ¶ 29).
       In 2013, SCM filed suit for declaration of relief against Hopewell, and Hopewell filed a

counterclaim for breach of contract. (Id. at ¶ 82). The parties participated in extensive discovery,

and this Court denied motions for Summary Judgment. (Id. at           ¶   84). Thereafter, pursuant to a

Memorandum of Understanding (“MOU”) dated December 7, 2015, the attorneys for the parties

agreed to submit the matter to binding arbitration. (Id. at      ¶ 85, see also ECF No.   11-5 (MOU)).

The following day, on December 8, 2015, attorneys for the parties signed another letter agreeing

to a high/low settlement agreement wherein the maximum amount Hopewell could be awarded



                                                    2
was $700,000 and the minimum (low) amount was $50,000. (Id. at ¶ 86, see also ECF No. 11-6).’

With those agreements in place, the parties submitted a Stipulation of Dismissal without Prejudice,

and the Court executed same on December 10, 2015.                    (ECF No. 11-7). After submitting the

matter to binding arbitration, on April 11, 2016, Judge Wallitsh of ADR Options rendered a verdict

in favor of SCM, and awarded no damages to Hopewell2. (Am. Compi. at ¶ 88).

         On June 6, 2016, Hopewell wrote to the Court requesting the matter be re-listed for trial.

(ECF No. 13-5). Hopewell claimed it had requested payment ($50,000) from SCM multiple times;

however, SCM refused to render payment due to an alleged “third party lien that was not part of

the settlement agreement.” (Id.) Hopewell claims that the parties therefore never had a meeting

of the minds when they entered into the high/low settlement agreement, and the settlement

agreement was entered under false pretenses. (Id.)

         In response, SCM counters that Hopewell was not paid because it had not followed

ordinary procedures to modify the Arbitration Award to reflect a $50,000 award, as agreed to in

the high/low agreement, and to confirm that award as a judgment. (ECF No. 13-2, at ¶ 10). SCM

informed the Court that a third-party, Steven Turner, has obtained a judgment against Hopewell in

the amount of $456,609.53, and Turner seeks payment. (Def. br., ECF No. 13-1, at 4). The

judgment of Turner against Hopewell is not pending before this Court.

         This Court scheduled a conference for June 21, 2016, where the Court advised Hopewell

that, if it wanted to vacate the Arbitration Award, it should file a motion to do so. (ECF No.13-2

at ¶ 12-13). Instead, Hopewell brought the present suit on December 29, 2017. In this new action,



          Courts may consider “undisputedly authentic document that a defendant attaches as an exhibit to a motion.
to dismiss if the plaintiffs claims are based on the document.” Pension Benefit Guar. Corp. v. White Consol. Indus.,
998 F.2d 1192, 1196 (3d Cir. 1993). Accordingly, the Court may consider the at issue high-low Settlement Agreement
and Arbitration Award, attached as exhibits to SCM’s motion to dismiss.

2        The terms of the high/low settlement agreement were not disclosed to the arbitrator.

                                                         3
Hopewell brings ten claims: (1) Breach of contract (services agreement); (2) Breach of covenant

of good faith and fair dealing (services agreement); (3) Promissory estoppel (services agreement);

(4) Quantum meruit (services agreement); (5) Fraud (services agreement); (6) Breach of the

settlement agreement; (7) Breach of covenant of good faith and fair dealing (settlement

agreement); (8) Promissory estoppel (settlement agreement); (9) Quantum meruit (settlement

agreement); and (10) Fraud (settlement agreement).

        SCM filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1), for lack of subject

matter jurisdiction. (ECF No. 13). Specifically, SCM contends that the court lacks subject matter

jurisdiction because a valid arbitration exists between the parties. (Def. br. at 6). Should the court

determine it does have subject matter jurisdiction over these claims, SCM argues that the doctrines

of collateral estoppel and the entire controversy doctrine bars this action. (Id. at 10). Finally, SCM

argues that instead of bringing the present suit, Hopewell’s recourse was to bring a suit to modify

the arbitration award and to enter a judgment against SCM Id. at 11.

                                                  II.

        Pursuant to the Federal Rule of Civil Procedure 12(b)(1), a claim can be dismissed for lack

of jurisdiction over the subject matter. This motion to dismiss may be asserted at any time in a

case. In re Kaiser Group Int”l, Inc., 399 F.3d 558, 565 (3d Cir. 2005). In a motion to dismiss

based on subject matter jurisdiction, “the standard.    .   .   is much more demanding [than the standard

under 12(b)(6)]. When subject matter jurisdiction is challenged under Rule 12(b)(1), the plaintiff

must bear the burden of persuasion.” Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005).

If the defendant’s attack is facial, the court may take all allegations in the complaint as true and

“may dismiss the complaint only if it appears to a certainty that the plaintiff will not be able to

assert a colorable claim of subject matter jurisdiction.” Liu v. Gonzales, 2007 U.S. Dist. LEXIS



                                                  4
74611, at *7 (D.N.J. Oct. 5, 2007). In contrast, a factual challenge “concerns not an alleged

pleading deficiency, but rather the actual failure of [plaintiffs] claims to comport with

jurisdictional prerequisites.” United States ex rel. Atkinson v. Pa. Shipbuilding Co., 473 F.3d 506,

514 (3d Cir. 2007). If there is a factual challenge to the Court’s subject matter jurisdiction,” it is

permissible for a court to review evidence outside the pleadings.” Id.

                                                          III.

       In this matter, the parties entered into a MOU and a supplemental letter which, together,

set forth the arbitration agreement and the high/low settlement agreement. Within the MOU, the

parties acknowledge that in order “to avoid potentially excessive costs associated with trial.., the

Parties agree[d] to arbitrate their dispute   .   .   .   .“     (MOU at 1).    The MOU highlighted that it is

binding arbitration (2), to last no more than 2 days                 (J   2), to be conducted by Judge Thomas

Wallitsch or Judge Gafni (3), without further discovery                (J7), and any appeal from the arbitration
award is subject to the Federal Arbitration Act (13). The supplemental letter memorializes that

“the parties agree that, regardless of the amount awarded by the Arbitrator in favor of either party,

the Arbitration Award will reflect that SCM owes Hopewell no less than $50,000, and no more

than $700,000.” (ECF No. 11-6).

       Here, Hopewell is attempting to avoid the arbitration decision by arguing that it demanded

payment of $50,000 from SCM, and since SCM refused to pay same, Hopewell has the right to

set aside the arbitration, and to re-litigate the substance of this matter before this Court. Here,

Hopewell’s logic is misplaced for the following reasons.

       First, in the MOU, the parties agreed to follow the Federal Arbitration Act. To review of

such an award is accomplished by instituting a suit to confirm, modify, or vacate an award in

federal district court. 9 U.S.C.   §   9-12. Hopewell has not followed that statutory requirement



                                                           5
despite the terms of the arbitration agreement. See generally United Steelworkers ofAm. v. Am.

Mfg. Co., 363 U.S. 564, 567-68 (1960).

       Second, Hopewell is attempting to reopen a case that has been dismissed and now seeks

to relitigate the merits of the same claims. Such an approach is inefficient because it seeks to

expend judicial time on matters that have already been determined. Generally, the purpose of the

arbitration is to relieve congestion in courts and to provide parties with an alternative method for

dispute resolution that would be speedier and less costly than litigation. Booth v. Hume Pub., Inc.,

902 F. 2d 925 (1990). The prime objective is to achieve streamline proceedings and expeditious

results. Preston v. Ferrer, 552 U.S. 346 (2008). Here, seeking to reopen rubs abrasively against

the underlying principles.

       Lastly, the arbitration shall be given issue preclusive effect. The parties arbitrated their

dispute for two days before Judge Wallitsch (Retired). (Def. br.at 3).       Each party submitted

arbitration statements, and the Arbitration hearing included opening and closing statements by

attorneys for both Hopewell and SCM. (Id.) Each party presented evidence through documents,

and witnesses who were subject to cross-examination. (Id.) Judge Wallitsch thereafter rendered

an award in favor of SCM, “after hearing the evidence and arguments of counsel.” (ECF No. 11-

4). Further, the parties acknowledged in their agreement that the arbitration would be binding.

(ECF No. 11-5). Finally, Hopewell has not alleged that the Arbitration was unfair or that it did

not produce any final award. See Piscopo v. Pub. Serv. Elec. & Gas Co., No. 13-552, 2013 U.S.

Dist. LEXIS 140155, at *9 (D.N.J. Sep. 27, 2013); see also Sheet Metal Workers Int’l Ass’n Local

Union No. 27 v. E.P. Donnelly, Inc., 673 F. Supp. 2d 313, 321 (D.N.J. 2009) (finding an arbitration

award preclusive where “there [was] no genuine dispute that the procedures governing the




                                                 6
arbitration were fair and that the arbitration produced a final award.”). In addition, modifying the

award against the highllow agreement is a relatively easy task.

         For these reasons, the Complaint is dismissed with prejudice. From the issues presented,

it would be futile to allow an amendment to the complaint.

                                             ORDER


       IT IS on thisday of December, 2018,


       ORDERED that Defendant’s Motion to Dismiss plaintiffs amended complaint (ECF No.

13) is GRANTED.




                                                     PETER G. SHERIDAN, U.S.D.J.




                                                 7
